DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2. 	In response to the amendments filed 02/01/2022, claim 1 was amended, claim 12 was canceled and no new claims were added. Therefore, claims 1-11 and 13-19 are currently pending for examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior office action.

Claim Objections
3.	Claim 13 is objected to because of the following informalities:  it depends on a canceled claim, should be corrected to depend on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	Claims 1-7, 9-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorinevsky et al. (Gorinevsky; US 2006/00069520) in view of Adibhatla (US 2018/0297718) and further in view of Fayram et al. (Fayram; US 2019/0022394).
	For claim 1, Gorinevsky discloses a method of determining component health comprising:
	measuring a characteristic of a component during operation using a sensor coupled to the component having internal circuitry to be monitored and to a configurable external sensing device as specified by configuration settings stored in the external sensing device [E.g. 0016: SHM system 100 is an onboard system that monitors one or more structural components of the aircraft. SHM system 100 employs one or more sensor subsystems configured to gather data indicative of the structural integrity, health, and/or status of the monitored structural components. The sensor data from each sensor subsystem is processed to detect, locate, size, and characterize any damage condition that develops on a structural component. The processed information may be further processed, formatted, and rendered for compatibility with aircraft maintenance systems, diagnostic tools, or user interfaces. SHM system 100 includes at least one database that preferably contains historical data, damage estimate baselines, and sensor feature baselines utilized by SHM system 100 to generate current damage estimates, 0018: Each sensor subsystem in SHM system 100 includes at least one sensor that provides raw sensor data, and processing logic for generating an intermediate damage estimate in response to at least the sensor data. Each sensor can be considered to be a means for obtaining sensor data. FIG. 1 depicts a number of sensors 108 and damage estimate processing logic 110 associated with first sensor subsystem 102, a number of sensors 112 and damage estimate processing logic 114 associated with second sensor subsystem 104, and a number of sensors 116 and damage estimate processing logic 118 associated with Nth sensor subsystem 106. In practice, a plurality of sensors for a given sensor subsystem can be mounted to or near the structural component (e.g., surrounding a door or along a load bearing support) and suitably configured to provide the sensor data to the respective damage estimate processing logic. Depending upon the application, the sensors may be coupled to the damage estimate processing logic via wires, cables, physical conduits such as the structure itself, and/or via wireless links or air channels that support a suitable data transmission protocol]; and
	comparing the measured electrical characteristic to a baseline using a computational device within the configurable external sensing device in order to determine component health [E.g. 0019: each sensor subsystem typically includes an independent group of similar-type sensors and distinct damage estimate processing logic. In the practical embodiment, the damage estimate processing logic may also process a damage estimate baseline, repair data, other sensor data, or historical data (described in more detail below). Each damage estimate processing logic block shown in FIG. 1 is a simplified representation of the processing that occurs in a practical implementation. Briefly, a damage estimate processing block receives the raw sensor data, samples the incoming raw sensor data, converts the raw sensor data into digital form if necessary, distills or concentrates the sensor data into a manageable form, performs initial processing of the sensor data to determine a preliminary or initial damage estimate for the particular sensor subsystem, and adjusts the initial damage estimate in response to a baseline damage estimate for the particular sensor subsystem. In this regard, the damage estimate processing logic is one example of a means for processing sensor data, 0020, 0032-0036];
	temporarily altering an electrical path of the component using internal sensors within the external sensing device; and restoring the electrical path of the components to the pre-altered path.
	Gorinevsky fails to expressly disclose measuring an electrical characteristic of the component.
	However, as shown by Adibhatla, it was well known in the art of monitoring components health to include measuring an electrical characteristic of the component to determine the component health [E.g. 0016-0026, Abstract].
	It would have been obvious to one of ordinary skill in the art of monitoring components health before the effective filling date of the claimed invention to modify Gorinevsky with the teaching of Adibhatla in order to satisy system needs and/or environment requirement which require measuring such characteristic by the sensors, also it is merely combining prior art elements according to known methods to yield predictable results.
	Gorinevsky in view of Adibhatla fails to expressly disclose temporarily altering an electrical path of the component using internal sensors within the external sensing device; and restoring the electrical path of the components to the pre-altered path.
	However, as shown by Fayram, it was well known in the art of electrical signals to include temporarily altering an electrical path of a component using internal sensors within an external sensing device; and restoring the electrical path of the components to the pre-altered path [E.g. 0491, 0663].
	It would have been obvious to one of ordinary skill in the art of electrical signals before the effective filling date of the claimed invention to modify Gorinevsky in view of Adibhatla with the teaching of Fayram in order to enable using a better communication path when necessary and thereby improve the overall durability if the system.
	For claim 2, Adibhatla further teaches wherein measuring of the electrical characteristic is initiated by an external event [E.g. 0016-0026, 0029, 0046, 0049 and Fig. 5; the sensor can obtain component electrical characteristic in response to an event external to the engine]. 
	For claim 3, Adibhatla further teaches wherein measuring of the electrical characteristic is initiated by an internal event [E.g. 0016-0026, 0029, 0046, 0049 and Fig. 5; the sensor can obtain component electrical characteristic in response to an event internal to the engine].
	For claim 4, Gorinevsky discloses wherein the sensor is external to the component [E.g. 0018: Each sensor subsystem in SHM system 100 includes at least one sensor that provides raw sensor data, and processing logic for generating an intermediate damage estimate in response to at least the sensor data. Each sensor can be considered to be a means for obtaining sensor data. FIG. 1 depicts a number of sensors 108 and damage estimate processing logic 110 associated with first sensor subsystem 102, a number of sensors 112 and damage estimate processing logic 114 associated with second sensor subsystem 104, and a number of sensors 116 and damage estimate processing logic 118 associated with Nth sensor subsystem 106. In practice, a plurality of sensors for a given sensor subsystem can be mounted to or near the structural component (e.g., surrounding a door or along a load bearing support) and suitably configured to provide the sensor data to the respective damage estimate processing logic. Depending upon the application, the sensors may be coupled to the damage estimate processing logic via wires, cables, physical conduits such as the structure itself, and/or via wireless links or air channels that support a suitable data transmission protocol].
	For claim 5, Gorinevsky discloses wherein the baseline includes, nominal values, or data trends over time stored on the configurable external sensing device [E.g. 0032-0037 0019-0020, 0016].
	For claim 6, Adibhatla further teaches wherein the electrical characteristic includes operating voltage and current consumption [E.g. 0026].
	For claim 7, Adibhatla further teaches continuing to measure the electrical characteristic after component operation ceases [E.g. 0016-0026; it is implied that the sensor continue to measure the component health even after the components fails “need to be replaced”].
	For claim 9, Adibhatla further teaches wherein the external sensing device provides component electrical characteristic data to a controller for determining component health [0016-0026, 0029, 0046, 0049 and Fig. 5].
	For claim 10, Gorinevsky discloses wherein the component provides operational data to the controller to determine the component health [E.g. 0004: The above and other aspects of the invention may be carried out in one form by a method for monitoring structural health of an apparatus. The method involves obtaining sensor data indicative of the structural integrity of a component of the apparatus, processing the sensor data to obtain an initial damage estimate for the component, generating a final damage estimate in response to the initial damage estimate and in response to a damage estimate baseline, and formatting the final damage estimate into at least one displayable damage representation, 0016: SHM system 100 is an onboard system that monitors one or more structural components of the aircraft. SHM system 100 employs one or more sensor subsystems configured to gather data indicative of the structural integrity, health, and/or status of the monitored structural components. The sensor data from each sensor subsystem is processed to detect, locate, size, and characterize any damage condition that develops on a structural component. The processed information may be further processed, formatted, and rendered for compatibility with aircraft maintenance systems, diagnostic tools, or user interfaces. SHM system 100 includes at least one database that preferably contains historical data, damage estimate baselines, and sensor feature baselines utilized by SHM system 100 to generate current damage estimates].
	For claim 11, Gorinevsky discloses where an aircraft provides operational data to the controller to determine the component health [E.g. 0014-0017, Abstract].
	For claim 13, Fayram further teaches wherein an external or an internal event initiates
the alteration of the electrical path [E.g. 0491, 0663].
	For claim 14, Adibhatla further teaches wherein the sensing device updates an integrated computational model of the component with the electrical characteristic data and operational data to determine the component health [E.g. 0026, 0029].
	For claim 15, Gorinevsky in view of Adibhatla further teaches wherein the sensing device transmits a notification to the controller or external host device when the electrical characteristic measurements exceeds or deviates from the baseline [E.g. Gorinevsky, 0042; Adibhatla, 0016-0018].
	For claim 16, Gorinevsky in view of Adibhatla further teaches wherein the notification includes an audible and/or visual alert [E.g. Gorinevsky, 0042; Adibhatla, 0016-0018].
	For claim 17, Gorinevsky discloses storing the component performance to a memory location within the sensing device for retrieval by data transfer to an external user [E.g. 0021, 0024, 0026, 0038, 0042].
	For claim 18, Gorinevsky in view of Adibhatla further teaches wherein the component is removed if the component health is determined to be below a predetermined threshold [E.g. Gorinevsky, 0044; Adibhatla, 0022].
	For claim 19, Adibhatla further teaches measuring environmental temperature proximate to the component using temperature sensors connected to the sensing device for use as inputs for component health determination [E.g. 0026, 0029, 0046, 0049].

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gorinevsky in view of Adibhatla further in view of Fayram and further in view of admitted prior art (“APA”).
	Gorinevsky in view of Adibhatla and Fayram fails to expressly disclose wherein the sensor is affixed to an input power cable and to a ground cable.
Examiner took official notice in the action mailed 29 November 2019, to the fact that it is old and a known expedient in the art of sensors to have sensor is affixed to an input power cable and to a ground cable in order to provide multiple power sources to the sensor. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art of sensors to have a sensor affixed to an input power cable and to a ground cable is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of sensors before the effective filing date of the claimed invention to modify Gorinevsky in view of Adibhatla and Fayram to have a sensor affixed to an input power cable and to a ground cable as taught by APA in order to provide multiple power sources to the sensor and thereby have a sensor with a sustainable power source.

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689